Citation Nr: 1107117	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1978 to February 
1984.  

In May 2010, the Board of Veterans' Appeals (Board) denied 
service connection for multiple disabilities and remanded the 
issue of service connection for a bilateral knee disability to 
the Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO) for a nexus opinion.  A July 2010 
rating decision granted service connection for arthritis of the 
left knee and assigned a 10 percent evaluation effective January 
17, 2006.  Consequently, the issue of entitlement to service 
connection for a left knee disability is no longer part of the 
current appeal.  

A VA evaluation of the Veteran's knees, with nexus opinion, was 
obtained in July 2010.  Consequently, there has been substantial 
compliance with the May 2010 remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders); 
see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for arthritis of 
the right knee; and he has otherwise been assisted in the 
development of his claim.

2.  The Veteran's statements that he currently has right knee 
arthritis due to service are not competent.

3.  The July 2010 conclusion by a VA examiner, based on physical 
examination and a review of the claims files, that the Veteran's 
arthritis of the right knee is not causally related to service is 
competent, credible, and highly probative evidence.

5.  The Veteran does not have arthritis of the right knee that is 
causally related to service.
CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active duty; nor may arthritis of the knee be presumed to have 
been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).




Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in February 2006, prior to adjudication, that informed him 
of the requirements to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  a relevant VA examination was 
conducted in July 2010.
The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issue decided on appeal.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).


Analysis of the Claim

The Veteran seeks service connection for arthritis of the right 
knee.  He has contended that he injured his right knee in service 
and that it has continued to bother him ever since service.  
Because the postservice evidence does not show a chronic right 
knee disability until a number of years after discharge, and the 
July 2010 nexus opinion is against the claim, the preponderance 
of the evidence is against the claim and the appeal will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if 
the disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records reveal that he complained 
in August 1980 of a two week history of right knee problems, and 
chondromalacia was diagnosed.  He complained in September 1980 of 
"slipping" of the knee without trauma; physical examination and 
x-ray studies of the right knee did not reveal any abnormality.  
The Veteran complained in January and February 1981 of left knee 
disability; chondromalacia and a possible meniscal tear were 
diagnosed.  According to a February 1981 Physical Profile Board 
Proceeding, the Veteran complained of painful knees; he was given 
a temporary profile until April 23, 1981.

The initial post-service notation of a right knee problem was in 
North Carolina Department of Correction treatment records for 
March 1995, when the Veteran complained of painful knees.  
Minimal degenerative changes of the knees were reported on 
private x-rays taken in May 1998.  Subsequent treatment records 
in July 2001, March 2004, and January 2010 continued to find 
degenerative arthritis of the knees.

After review of the claims file and examination of the Veteran in 
July 2010 in response to the May 2010 Board remand, the VA 
examiner noted that while there was evidence of chronic left knee 
disability since service, with early 1981 findings of 
chondromalacia and a possible meniscus tear of the left knee, the 
evidence did not show that the Veteran's post-service right knee 
disability began in service.  The examiner noted a strong 
psychosomatic component to the Veteran's pain patterns.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:
(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

While there are right knee complaints in service, and 
chondromalacia was noted, the Veteran is clearly not competent to 
report that his current right knee arthritis is due to service.  
Laypersons are not competent to provide evidence in complex 
medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Instead, competent medical evidence is required.  Such evidence 
is that provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  Bloom v. West, 12 
Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the Veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data).  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).

The Board finds the July 2010 VA medical report against the claim 
to be competent, credible, and probative in determining whether 
the Veteran's post-service arthritis of the right knee is due to 
service.  The VA examiner reviewed the evidence of record, 
examined the Veteran, and concluded that, unlike the left knee, 
the evidence did not show a chronic right knee disability in 
service or soon after service discharge.  Consequently, service 
connection for right knee arthritis is not warranted.


The Board has considered the Veteran's written statements in 
support of his claim in making its determination.  While the 
Veteran contends that his current arthritis of the right knee is 
due to service, he is not competent to provide an opinion on the 
etiology of a disability such as arthritis and the medical 
opinion on file is against the claim.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for arthritis of the right knee is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


